Case: 19-20429      Document: 00515912093           Page: 1     Date Filed: 06/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 23, 2021
                                    No. 19-20429                           Lyle W. Cayce
                                                                                Clerk

   J. W.; Lori Washington, a/n/f J.W.,

                                                              Plaintiffs—Appellees,

                                        versus

   Elvin Paley,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-1848


   Before King, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          This is a suit against a school resource officer for tasing a special
   education student who was trying to leave the school after engaging in
   disruptive behavior. The district court denied summary judgment based on
   its conclusion that the facts, taken in the light most favorable to the plaintiff,
   supported a finding of excessive force under a Fourth Amendment analysis.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20429        Document: 00515912093             Page: 2      Date Filed: 06/23/2021




                                        No. 19-20429


   Although some of our cases have applied the Fourth Amendment to school
   official’s use of force, other cases have held that such claims cannot be
   brought. That divide in our authority is the antithesis of clearly established
   law supporting the existence of Fourth Amendment claims in this context.
   As a result, the defendant prevails on his qualified immunity defense.
                                              I.
           When the events at issue in this case took place, J.W. was a 17-year-
   old special education student at Mayde Creek High. 1 One day he got into an
   argument with another student over a card game. He cursed, yelled, and
   punched the other student before storming out of a classroom and into a
   hallway. J.W. went to a “chill out” classroom he would go to when he was
   upset, but another student was already there. He threw a desk across the
   room, kicked a door, and yelled that he hated the school. J.W. then headed
   toward doors leading out of the school.
           School officials who saw J.W.’s outbursts notified Assistant Principal
   Denise Majewski, who in turn asked school resource officer Elvin Paley for
   help keeping J.W. inside the building. When Paley arrived at the exit, a
   security guard, another school resource officer, a school coach, and Majewski
   were already there.
           The district court summarized what happened next as revealed by
   Paley’s bodycam:
           The recording shows J.W. pacing in front of the door leading
           outside the school building and complaining to the school staff
           member blocking the door that he wants to leave so he could
           walk home and calm down. He is not yelling at the staff


           1
            Given the summary judgment posture, the facts that follow are taken in the light
   most favorable to the plaintiff.




                                              2
Case: 19-20429      Document: 00515912093           Page: 3   Date Filed: 06/23/2021




                                     No. 19-20429


          members, but the video recording shows him looking agitated
          and occasionally raising his voice. The recording then shows
          J.W. starting to push the door open. The staff member pushes
          back on the door to keep J.W. inside, but it does not appear that
          J.W. pushes the staff member, as the Katy School District
          contends. Within about five seconds of J.W. pushing on the
          door, Officer Paley moves toward J.W. and the staff member.
          Officer Paley’s body camera then becomes dark as he pushes
          up against J.W.’s body. Both Officer Paley and the staff
          member tell J.W. to “calm down” several times. A male voice
          threatens J.W. with tasing. About 20 seconds later, the male
          voice says, “You are not going to get through this door, just
          relax.” J.W. then begins screaming.

                  The video becomes clear again as Officer Paley moves
          away from J.W. The recording shows two individuals holding
          J.W. Approximately 10 seconds after Officer Paley tells J.W.
          to relax, Officer Paley tells the individuals holding J.W. to “let
          him go,” and fires the taser. J.W. immediately screams and
          falls to his knees. About 5 seconds later, the video recording
          shows Officer Paley beginning to “drive stun” J.W. near his
          bottom right torso, and then on J.W.’s upper back. “Drive
          stun” means to hold the taser against the body without
          deploying the prongs. J.W., still on his knees, then falls to the
          ground completely.         The taser is used on J.W. for
          approximately 15 seconds. This use of the taser on J.W.’s
          upper back continues after J.W. is lying face down on the
          ground and not struggling.
          School officials called emergency medical services and the school
   nurse. Eventually, J.W. was taken to a hospital. J.W. missed several months
   of school after the incident. J.W. contends he suffers from severe anxiety and
   posttraumatic stress disorder as a result of the tasing.
          J.W. and his mother brought various claims against Paley and Katy
   Independent School District.        The defendants moved for summary




                                          3
Case: 19-20429      Document: 00515912093           Page: 4    Date Filed: 06/23/2021




                                     No. 19-20429


   judgment, which the district court granted on all claims except for a section
   1983 claim against Paley alleging excessive force under the Fourth
   Amendment right.
           Paley filed this interlocutory appeal, which is allowed for denials of
   qualified immunity that turn “on an issue of law.” Kinney v. Weaver, 367
   F.3d 337, 346 (5th Cir. 2004) (en banc).
                                          II.

           A plaintiff can overcome an official’s qualified immunity if he can
   show “(1) that the official violated a statutory or constitutional right, and (2)
   that the right was ‘clearly established’ at the time of the challenged
   conduct.” Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011) (en banc)
   (citation omitted). Courts can choose which of these elements to address
   first. Id. We resolve this case on the second ground because our law does not
   clearly establish a student’s Fourth Amendment claim against school
   officials.
           We start with an issue on which our law is quite clear even if it is at
   odds with the law in in other circuits: students cannot assert substantive due
   process claims against school officials based on disciplinary actions. See Fee
   v. Herndon, 900 F.2d 804 (5th Cir. 1990). Although recognizing that corporal
   punishment “is a deprivation of substantive due process when it is arbitrary,
   capricious, or wholly unrelated to the legitimate state goal of maintaining an
   atmosphere conducive to learning,’” id. at 808 (citation omitted), we held
   that such punishment does “not implicate the due process clause if the forum
   state affords adequate post-punishment civil or criminal remedies for the
   student to vindicate legal transgressions,” id. Because we concluded that
   Texas does provide remedies for excessive corporal punishment, we
   dismissed a student’s substantive due process claim challenging a principals’
   paddling. Id. at 810. Fee has been criticized, Moore v. Willis Indep. Sch. Dist.,




                                          4
Case: 19-20429         Document: 00515912093              Page: 5       Date Filed: 06/23/2021




                                          No. 19-20429


   233 F.3d 871, 876–80 (5th Cir. 2000) (Wiener, J., specially concurring); Neal
   ex rel. Neal v. Fulton Cnty. Bd. of Educ., 229 F.3d 1069, 1075 n.2 (11th Cir.
   2000) but remans binding in our circuit, T.O. v. Fort Bend Ind. Sch. Dist., --
   F.3d --, 2021 WL 2461233, at *2-3 (June 17, 2021).
           What about the Fourth Amendment right J.W. asserts? Perhaps the
   rejection of a substantive due process right does not also doom the more
   specific right to be free from unreasonable seizures. After all, the Supreme
   Court has emphasized that courts should ground claims in textually specific
   constitutional rights rather than in the “the more generalized notion of
   substantive due process.” See Cty. of Sacramento v. Lewis, 523 U.S. 833, 842
   (1998); see also Graham v. Connor, 490 U.S. 386, 395 (1989) (“Because the
   Fourth Amendment provides an explicit textual source of constitutional
   protection against this sort of physically intrusive governmental conduct,
   that Amendment, not the more generalized notion of ‘substantive due
   process,’ must be the guide for analyzing these claims.”). And the Fourth
   Amendment’s companion right to be free from unreasonable searches
   applies in schools, though its protections are lessened to account for
   pedagogical interests. See Veronia Sch. Dist. 47 v. Acton, 515 U.S. 646 (1995). 2
           J.W. can find some support in our caselaw for his Fourth Amendment
   claim. In a case dealing with a student’s claim of excessive detention (though
   not excessive force), we said that the Fourth Amendment “right extends to
   seizures by or at the direction of school officials.” Hassan v. Lubbock Indep.
   Sch. Dist., 55 F.3d 1075, 1079 (5th Cir. 1995). An unpublished, and thus
   nonbinding, opinion later held that a claim of excessive force brought against


           2
              At least two courts of appeals allow Fourth Amendment claims challenging
   excessive discipline of students. See Preschooler II v. Clark Cnty. Sch. Bd. of Tr., 479 F.3d
   1175, 1182 (9th Cir. 2007); Wallace by Wallace v. Batavia Sch. Dist. 101, 68 F.3d 1010, 1016
   (7th Cir. 1995).




                                                5
Case: 19-20429     Document: 00515912093           Page: 6    Date Filed: 06/23/2021




                                    No. 19-20429


   two school security guards was “properly analyzed under the Fourth
   Amendment.” Keim v. City of El Paso, 162 F.3d 1159, 1998 WL 792699, at *1,
   *4 n.4 (5th Cir. 1998) (per curiam) (unpublished); see also Campbell v.
   McAlister, 162 F.3d 94, 1998 WL 770706, at *3 (5th Cir. 1998) (per curiam)
   (unpublished) (not deciding whether the Fourth or Fourteenth Amendment
   applied but noting that Graham v. Connor indicates that claims challenging
   governmental forces should “be confined to the Fourth Amendment
   alone”). Most recently, a published decision held that factual disputes
   required trial of a Fourth Amendment excessive force claim brought against
   a school resource officer who slammed a student into a wall. Curran v.
   Aleshire, 800 F.3d 656 (5th Cir. 2015).
          The problem for J.W. is that at least one decision from our court, albeit
   an unpublished one, rejected the notion of Fourth Amendment claims based
   on school discipline. We reasoned that allowing a Fourth Amendment
   challenge to a teacher’s choking a student would “eviscerate this circuit’s
   rule against prohibiting substantive due process claims” based on the same
   conduct. Flores v. Sch. Bd. of DeSoto Par., 116 F. App’x 504, 510 (5th Cir.
   2004) (unpublished). The even bigger obstacle to J.W.’s claim may be Fee’s
   comment, though the case did not involve a Fourth Amendment claim, that
   “the paddling of recalcitrant students does not constitute a [F]ourth
   [A]mendment search or seizure.” 900 F.2d at 810.
          The upshot is that our law is, at best for Paley, inconsistent on whether
   a student has a Fourth Amendment right to be free of excessive disciplinary
   force applied by school officials.     That does not make for either the
   “controlling authority” or “consensus of cases of persuasive authority”
   needed to show a right is clearly established. Wilson v. Layne, 526 U.S. 603,
   617 (1999).     The best case for J.W., and the one the district court
   understandably relied on, is Curran. Although that case did allow a Fourth
   Amendment claim against a school resource officer to get past summary



                                          6
Case: 19-20429      Document: 00515912093           Page: 7     Date Filed: 06/23/2021




                                     No. 19-20429


   judgment, the defendant had not argued that a student’s Fourth Amendment
   claim was at odds with Fee. As qualified immunity is an affirmative defense,
   Pasco ex rel. Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009), the officer’s
   failure to assert immunity on the grounds that students cannot bring Fourth
   Amendment excessive force claims meant the question was not squarely
   before the court.
          Citing many of the cases we have just discussed, our court recently
   held that a plaintiff could not identify a clearly established Fourth
   Amendment right against school officials’ use of excessive force. See T.O.,
   2021 WL 2461233, at * 4. That conclusion renders Paley immune from the
   Fourth Amendment claim asserted in this case.
                                         ***
          The denial of summary judgment is REVERSED and judgment is
   RENDERED in favor of Paley.




                                           7